Citation Nr: 0210799	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-00 238A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left wrist disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1996 to 
April 1998.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a rating decision in which the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA) denied entitlement to service connection for a 
left wrist strain, a bilateral knee disorder, and lumbar 
strain.  This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

In November 2000, the veteran filed a claim for service 
connection for a right wrist disorder and bilateral hearing 
loss.  That claim was denied by the RO's January 2002 rating 
decision.  The record does not show that the veteran has 
appealed that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2. The veteran has been notified of the evidence that is 
necessary to substantiate her claims, and has not responded 
to such notice, has not submitted additional evidence, and 
has not identified any additional evidence to support her 
claims.

3.  In an October 1998 rating decision of which the veteran 
was notified in October 1998 and did not appeal, the RO 
denied entitlement to service connection for left wrist 
strain, a bilateral knee disorder, and lumbar strain.

4.  The evidence submitted since the RO's October 1998 rating 
decision, is new and is probative of whether the veteran has 
current disabilities from a bilateral knee disorder, a left 
wrist disorder, and a low back disorder related to disease or 
injury during her active military service.

5.  Bilateral knee, left wrist, and a low back disorder are 
not related to disease or injury in service.


CONCLUSIONS OF LAW

1.  The Department of Veterans Affairs' duty to assist in the 
development of the veteran's claim and the notification 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159 and 3.326).

2.  The October 1998 RO decision denying service connection 
for a left wrist disorder, a bilateral knee disorder, and a 
low back disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.160(d) (2001).

3.  New and material evidence has been received since the 
RO's October 1998 rating decision that serves to reopen the 
veteran's claim for service connection for a left wrist 
disorder, a bilateral knee disorder, and a low back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

4.  Service connection is not warranted for a left wrist 
disorder, a bilateral knee disorder, or a low back disorder.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she has current disability from a 
left wrist disorder, a bilateral knee disorder, and a low 
back disorder.  Those claims were previously denied by the RO 
and the veteran did not appeal.  Implied in the veteran's 
contentions is the assertion that she has submitted new and 
material evidence to reopen her claims.

For the reasons and bases discussed below, the Board finds 
that new and material evidence has been submitted to reopen 
the veteran's claim for service connection.  The Board 
further finds that the veteran's current disabilities from a 
left wrist disorder, a bilateral knee disorder, and a low 
back disorder were not incurred during her active military 
service.  Therefore, the Board concludes that the veteran is 
not entitled to service connection for the disabilities which 
are the subjects of this appeal.

Initially, the Board will address the applicability of the 
Veteran's Claims Assistance Act of 2000, and compliance 
therewith by the Department of Veterans Affairs (VA).

I.  Considerations Under the Veteran's Claims Assistance Act 
of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to notify and assist.  The VCAA was 
implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The United States 
Court of Appeals for the Federal Circuit has ruled that the 
retroactive effective date provision of the Act applies only 
to the amendments to 38 U.S.C. § 5107.  See Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  However, the VA regulations 
promulgated to implement the Act provide for the retroactive 
effect of the regulations, except as specified.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2001), the Board 
in this decision considers the applicability of the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C. § 5103A.  Third, under certain 
circumstances, the veteran must be notified of VA's inability 
to obtain certain records, including the identity of such 
records, and the efforts made by VA to obtain them.  

The appellant has been examined by VA in connection with her 
claim.  She has not referred to any obtainable and relevant 
evidence not of record that might aid her claim.  The RO has 
not failed to obtain any relevant evidence.  Therefore, the 
notification duties regarding inability to obtain specified 
evidence do not pertain in this case.

The RO also requested and obtained VA and non-VA medical 
records, and has obtained the veteran's available service 
medical records.  In a letter dated in August 2001, the 
veteran was advised of the type of evidence needed to 
substantiate her claim and was further advised of the need 
for new and material evidence to reopen her claim.  The 
meaning of new and material evidence was explained in the 
letter.  She was advised of the information needed from her 
to allow VA to assist her in obtaining such evidence, and 
steps she could take to help develop her claim.  The letter 
outlined VA's duties to assist the veteran in obtain relevant 
records and to otherwise assist in the development of the 
veteran's claim.  The veteran was specifically advised that 
she could obtain private medical records and submit them to 
VA, or identify such records and request VA to obtain them.  
See Quartuccio v. Principi, No. 16 Vet. App. 183 (2002).  The 
Board is satisfied that VA has complied with its expanded 
duties to notify and assist the veteran under VCAA.

In this case, the Board finds that VA's duties of 
notification and assistance pursuant to the VCAA have been 
fulfilled.  By letter dated in August 2001, the veteran was 
notified of the evidence and information necessary to 
substantiate her claim, the information she needed to 
provide, and the steps she needed to take to assist in the 
development of her claim.

An exception to the general applicability of VCAA to claims 
for benefits concerns claims to reopen a finally decided 
claim received on or after August 29, 2001.  The amendments 
to the regulations to be codified at 38 C.F.R. § 3.156(a), 
the second sentence of the amended regulation to be codified 
at 38 C.F.R. § 3.159(c), and the amendment to be codified at 
38 C.F.R. § 3.159(c)(4)(iii) apply only to claims to reopen 
received on or after August 29, 2001.

As this claim was pending prior to August 29, 2001, the 
specific amendments to the regulations discussed above do not 
apply to this case.


II.  Reopened Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  In the absence of 
chronicity at onset, a grant of service connection requires 
evidence of continuity of symptomatology demonstrating that a 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(b) (2001).  Regulations also provide that service 
connection may be established where all the evidence of 
record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

In an October 1998 rating decision of which the veteran was 
notified in October 1998, the RO denied entitlement to 
service connection for a left wrist disorder, a bilateral 
knee disorder, and a low back disorder.  The veteran did not 
appeal that decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302(a) (2001).

The question presently before the Board is limited to whether 
the veteran has submitted new and material evidence to reopen 
her previously denied claim.  To reopen a finally denied 
claim, a veteran must submit new and material evidence.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Prior to the recent passage of VCAA, precedential case law 
required that if new and material evidence had been 
submitted, a well-grounded analysis took place immediately 
upon reopening the claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  However, with the elimination of the 
"well-grounded" analysis requirement through the Veterans 
Claims Assistance Act, the Board may now proceed from the 
reopening of the claim, where appropriate, directly to an 
evaluation of the merits of the claim, after ensuring that 
VA's duty to assist has been satisfied and that the veteran 
will not be prejudiced by the Board's review of the claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

At the time of the RO's October 1998 denial of the veteran's 
claims, the evidence in the record consisted of service 
medical records.  Such records showed that the veteran had 
complaints of and treatment for low back pain on several 
occasions during her service.  In a treatment note dated in 
December 1997, an examiner noted an impression of low back 
strain.  Complaints of low back and bilateral knee pain were 
noted when the veteran was examined in early March 1998 after 
she reportedly fell down some stairs.  When she was examined 
in late March 1998, she still had complaints of back pain.  A 
physical therapist noted an impression of low back pain.  

Service medical records also show that the veteran complained 
of bilateral wrist pain in January 1998.  X-rays of the 
wrists showed no abnormality.

At the time of her medical examination for separation from 
service, the veteran denied having recurrent back pain, 
"trick" or locked knee, and lameness.  She did indicate a 
history of swollen or painful joints.  An examiner elaborated 
that the veteran had a past history of knee pain after a 
fall, without any recent problems.  The examiner indicated 
that the veteran's spine and other musculoskeletal systems 
were clinically normal.

In the October 1998 rating decision which denied entitlement 
to service connection for a left wrist disorder, a bilateral 
knee disorder, and a low back disorder, an RO rating 
specialist reasoned that the veteran did not have current 
disability from such disorders.

The evidence received by the RO since the October 1998 rating 
decision consists of a VA examination report, VA outpatient 
treatment records, a report of an orthopedic examination by a 
private physician, and the transcripts of the veteran's 
testimony before a hearing officer at the RO and before the 
undersigned Member of the Board.  All of such evidence is 
new, with the exception of the veteran's contentions, as it 
had not been previously considered by agency decisionmakers 
and is not cumulative of evidence already of record.

Some of the evidence received since the October 1998 rating 
decision is material, as it is probative of the issue which 
was the basis for the denial of the veteran's claims.  The 
diagnoses reported after the April 1999 VA examination 
suggest that the veteran has current disability from a left 
wrist disorder, a knee disorder, and a low back disorder.  
The reported diagnoses were right knee strain, left wrist 
strain, and lumbar spine strain.  Also, VA outpatient 
treatment records document the veteran's complaints of low 
back pain and contain medical impressions of low back pain 
and right knee arthralgia.  Finally, the report of a private 
orthopedist dated in June 2000 contains a diagnosis of 
chronic lumbosacral strain and possible bilateral carpal 
tunnel syndrome.

The Board finds that the evidence received since the October 
1998 rating decision is new and material.  Therefore the 
veteran's claims for service connection for a left wrist 
disorder, a bilateral knee disorder, and a low back disorder 
are reopened.

III.  Merits of Reopened Claims for Service Connection

The veteran is not prejudiced by the Board's consideration of 
her claims on the merits, because she has been told what the 
requirements are to establish service connection for her 
disabilities and applicable law has been cited to her (see 
SOC dated December 21, 2000), and she has in fact presented 
testimony and other evidence addressing the merits of her 
claims.  Accordingly, there is no benefit to be served by 
remanding the case to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board has considered the evidence discussed above.  The 
Board has also considered the veteran's testimony before a 
hearing officer at the RO and before the undersigned Member 
of the Board.  The veteran testified at the RO in November 
2000 that she had a sudden, unexplainable onset of left wrist 
pain during her active service.  She stated that she was 
given an ace bandage and Motrin.  She testified that she was 
unsure of the cause of her knee complaints.  She stated that 
the onset of her knee pain was in 1997.  Her complaints 
pertained to her right knee.  She stated that her left knee 
was okay.  She testified that while working as a mechanic she 
injured her back while using a wrench to loosen a nut.  She 
stated that she had current disability due to inability to 
stand for longer than 30 minutes before onset of back pain.  
She also stated she was not able to lift an object heavier 
than 20 pounds without back pain.  Concerning her left wrist, 
the veteran asserted that she had been told by a physician 
that she had carpal tunnel syndrome.  She complained of 
symptoms of wrist weakness and weakness in her left hand.  
She denied treatment from facilities other than the sources 
from which records had already been obtained.  She 
acknowledged that the earliest treatment she received after 
her separation from service was rendered in March 2000.

The veteran testified in June 2002 that she did not know the 
etiology of her left wrist pain.  She stated that she had 
difficulty holding heavy objects and that she sometimes had a 
knot in her wrist.  She attributed her knee disorders to 
walking while in service.  Her complaints concerning her 
knees were aching pain, popping and crackling, and inability 
to fully straighten the leg.  She reported that her right 
knee was more bothersome.  She attributed her back symptoms 
to an in-service injury while using a wrench.  She reported 
current complaints of back pain with standing longer than 30 
minutes.  The veteran indicated that VA had all relevant 
treatment records.

The veteran's testimony is credible to the extent that she 
describes her symptoms and the onset of such symptoms.  
However, in the absence of evidence that she has the 
expertise to render an opinion about the etiology of the 
claimed disabilities, her testimony about the cause of her 
disabilities cannot be afforded any weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 429 (1992).  Further, the mere 
recitation in medical reports of the history provided by the 
veteran, without further medical comment, is not probative of 
the relationship, if any, between current complaints and a 
disease or injury incurred in service.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The Board has reviewed the entire record and finds that the 
veteran's current complaints of left wrist weakness and pain 
diagnosed as left wrist strain, her complaints of knee pain 
and crepitus, and her complaints of low back pain are not 
related to any disease or injury she incurred during her 
active military service.  Service medical records do not show 
a diagnosis of a chronic disorder affecting her left wrist, 
knees, or back.  No such disorders were identified at the 
time of her  medical examination for separation from service.  
Further, the evidence does not show continuity of 
symptomatology of a wrist, knee or back disorder after the 
veteran's separation from service.  

For the foregoing reasons and bases, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims, and she is not entitled to service connection for a 
left wrist disorder, a bilateral knee disorder, or a low back 
disorder.


ORDER

Entitlement to service connection for a left wrist disorder, 
a bilateral knee disorder, and a low back disorder is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

